FILED
                             NOT FOR PUBLICATION                            FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SATNAM SINGH,                                     No. 11-70343

               Petitioner,                        Agency No. A089-697-286

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Satnam Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing the appeal of an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the BIA’s finding that Singh’s and his

family’s experiences did not rise to the level of persecution. See Lim v. INS, 224

F.3d 929, 936 (9th Cir. 2000) (unfulfilled threats standing alone constitute past

persecution in only a small category of cases). Substantial evidence also supports

the BIA’s denial of asylum and withholding of removal because Singh failed to

establish that he could not reasonably relocate within India. See Gonzalez-

Hernandez v. Ashcroft, 336 F.3d 995, 999 (9th Cir. 2003). Accordingly, Singh’s

asylum and withholding of removal claims fail.

      Finally, substantial evidence also supports the BIA’s denial of Singh’s CAT

claim, because he failed to show a likelihood of torture at the instigation of, or with

the acquiescence of the Indian government. See Silaya v. Mukasey, 524 F.3d 1066,

1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-70343